*847
ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of one count of burglary in the second degree, in violation of Section 569.170 RSMo (1994), and one count of stealing $750 or more, in violation of Section 570.030 RSMo (Cum.Supp.1998). The trial court sentenced him to one year and six months imprisonment on each count, both terms to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).